Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 07/09/2021, in which:claims 1, 3-9, 12 are amended; new claims 13-15 are added; and the rejections of the claims are traversed. Claims 1-15 are currently pending and an Office Action on the merits follows. 


II. CLAIM REJECTIONS - 35 USC § 103.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rafii US 8,686,943 in view of Alameh et al. US 20100295772 and further in view of Blythe et al. US 20070018966.

 discloses a computer-implemented method for conducting machine control (see abstract), the method comprising: 
directing (Col. 13 lines 45-54 cameras preferably include swivel mounts so that camera’s FOV can be aimed to provide desired hover zone. Col. 16 lines 39-42 cameras can be repositioned) an emission cycle to a region of interest (see fig 1a-1D where cameras  80-1 80-2 80-3 with field of views FOV-1 FOV2 and FOV3 and  capture frames at  30FPS to 60FPS Col. 10 line 59-Col. 11 lines 25. The region of interest is the FOV. Col. 17 lines 60-67 optical light source be used with camera) in accordance with a scan pattern (see fig 1A-1D which show camera scan patterns with rays representing the FOV and 30FPS or 60FPS depending on the application Col. 10 line 59-Col. 11 lines 25 col.  11 lines 51-65 Col. 20 lines 53-55 camera rolling shutter scans the scene. Col. 32-45); 
detecting a time-variable reflection signal indicative of a reflection of the emission cycle by an object in the region of interest (Col. 13 lines 60-67 camera includes high resolution color sensor and IR sensor. See fig 1A-1D see user’s left hand being detected in overlapping FOV of cameras. 16 lines 43-46 lines 63-67 user can interact with system within hover zone to manipulate one or more object. Col. 17 lines 60-67 magnitude of light reflected by user can be used to estimate distance to the object. Reflecting optical energy towards the camera); 
acquiring images of the region of interest (Col. 20 lines 46-50 camera acquires an image of whatever may be in the hover zone within its FOV from its perspective for an exposure period);
coordinating operation of the directing of the emission cycle, the detecting of the time-variable reflection signal and the acquiring of the images (Col. 16 lines 43-46 lines 63-67 user can interact with system within hover zone to manipulate one or more object); and 
processing the time-variable reflection signal and the images (Col. 20 lines 55-66 processor 84 and host system processor work together to perform signal processing. Col. 24 lines 8-25)
 to (i) determine therefrom a presence of the object (fig 5 Col. 32 lines 29-45 camera frame red into memory and clues such color size and shape of the object help identify object as hand) and object attributes associated therewith (see fig 8I where the hand represent first frame or cycle fig 5 320 330 340 Col. 17  lines 40-42 skin color can be used as a clue to help identify hand) and (ii) infer machine-control information from the object attributes (fig 1D-2 fig 1H Col. 16 lines 43-46 lines 63-67 user can interact with system within hover zone to manipulate one or more object. Col. 18 lines 30-45 Col. 24 lines 8-25).
Rafii does not explicitly disclose reflection of the emission cycle by an object.
Alameh however explicitly discloses reflection of the emission cycle by an object (0034-0035] emitted infrared light is be reflected by the external object and reflected light is received by photoreceivers).
Rafii contains a "base" device/method of user optical input system.  Alameh contains a "comparable" device/method of optical input system that has been improved in the same way as the claimed invention.  The known "improvement" of Alameh could have been applied in the same way to the "base" device/method of Rafii and the results would have been predictable and resulted in reflection of the emission cycle by an object.  Furthermore, both Rafii and Alameh use and disclose similar functionality (i.e., detecting user presence and movement using light) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Alameh also provide the benefit of enabling a mobile device to accuracy  detect user input outside of physical space of the mobile device [0005][0008]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention

Rafii as modified by Alameh do not disclose by varying the scan pattern according to changes in the object.
Blythe however discloses by varying the scan pattern according to changes in the object ([0016-0017] [0028] [0037-0038] change size or location of region of interest based on movement, location and or size of object. [0045] size height of object fig 8).
Rafii as modified by Alameh contains a "base" device/method of optical input system.  Blythe contains a "comparable" device/method of optical input system that has been improved in the same way as the claimed invention.  The known "improvement" of Blythe could have been applied in the same way to the "base" device/method of Rafii as modified by Alameh and the results would have been predictable and resulted in by varying the scan pattern according to changes in the object Furthermore, both Rafii as modified by Alameh and Blythe use and disclose similar functionality (i.e., detecting user presence and movement using light) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Blythe also provide the benefit of reducing power consumption by only scanning ROI rather than the whole frame all the time [0017]. One of ordinary skill in the art would have 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Consider claim 2. Rafii as modified by Alameh and Blythe discloses the computer-implemented method of claim 1, wherein the acquiring of the images implements one or more cameras to acquire the images of the region of interest (Rafii Col. 20 lines 46-50 camera acquires an image of whatever may be in the hover zone within its FOV from its perspective for an exposure period).

Consider claim 3. Rafii as modified by Alameh and Blythe  disclose the computer-implemented method of claim 1, wherein the detecting of the time-variable reflection signal indicative of the reflection implements a photosensitive element to detect the reflection (Rafii Col. 17 lines 25-35 61-64 80-1 80-2 cameras are sensitive to visible light for RGB and IR for cameras sensitive to IR energy. Array sensors using CCD and CMOS. Fig 1A-1 sensor pixels 83. Col. 13 lines 60-67 IR sensor reflecting optical energy towards cameras. Sensor array of pixels).

Consider claim 4. Rafii as modified by Alameh and Blythe disclose the computer-implemented method of claim 1, wherein the detecting of the time-variable signal indicative of the reflection extracts the time-variable reflection signal based at least in part upon the reflection (Rafii Col. 17 lines 60-67 magnitude of light reflected by user can be used to estimate distance to the object. Reflecting optical energy towards the camera).

 non-transitory computer-readable recording medium having a program recorded thereon, the program, when executed by a computer, causes the computer to perform (see fig 3 130 and 120 Col. 4 Lines 46-49 processor including software coupled to cameras. Col. 7 line 67 software. Col. 20 lines 50-67 processor memory. Col. 21 lines 31-39. Col. 24 lines 7-29 processor software memory).

Claim 6 is rejected for similar reasons to claim 2.
Claim 7 is rejected for similar reasons to claim 3.
Claim 8 is rejected for similar reasons to claim 4.

Claim 9 is rejected for similar reason to claim 1 in addition to an emission module including a processor (see fig 1D-1 110 active light source controlled by processor fig 3 processor module Col. 24 lies 7-29).a detection module including a processor (cameras 80-1 80-2 80-3 fig 1A-1D controlled by processor fig 3 processor module Col. 24 lies 7-29) a controller including a processor (fig 3 processor module Col. 24 lies 7-29) a computational facility including a processor (fig 3 software component performs image processing under control of CPU Col. 24 lies 7-29);

Claim 10 is rejected for similar reasons to claim 2.
Claim 11 is rejected for similar reasons to claim 3.
Claim 12 is rejected for similar reasons to claim 4.

Consider claim 13. Rafii as modified by Alameh and Blythe disclose the computer implemented method of claim 1, wherein the scan pattern is varied according to detected attributes of the object (Blythe [0016-0017] [0028] [0037-0038] change size or location of region of interest based on movement, location and or size of object. [0045] size height of object fig 8).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 14. Rafii as modified by Alameh and Blythe disclose the computer implemented method of claim 1, wherein the detected attributes of the object reflect whether a finer or coarser scan pattern is required (Blythe [0016-0017] [0028] [0037-0038] change size or location of region of interest ROI based on movement, location and or size of object. [0045]).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 15. Rafii as modified by Alameh and Blythe disclose the computer implemented method of claim 1, further comprising:
detecting that the object is of a certain minimum size; and (Blythe [0037-0038]  detect size of object to define ROI. [0045]).
responsive to the detection that the object is of the certain minimum size , varying the scan pattern to cover only a fraction of the region of interest (Blythe  [0037-0038] change size or location of region of interest ROI  based on or size of object. [0045] size height of object fig 8).
Motivation to combine is similar to motivation of claim 1. 



III. RESPONSE TO ARGUMENTS

Applicant's arguments with have been fully considered but are moot in view of the new grounds of rejection.


The Office agrees and has accordingly updated the rejection to address the amended claims (see rejection above).


IV. CONCLUSION


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 08/05/2021Primary Examiner, Art Unit 2692